DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 3, 19 and 20 in the reply filed on November 15, 2021 is acknowledged.
Claims 4 – 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 15, 2021.
Claims 1 – 3, 19 and 20 are under Examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2 and 3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the phrase "if present". However, this expressions are optionally additive and selective, and therefore render the constitution of the invention unclear. 
The term "between about" in claim 1 is a relative term which renders the claim indefinite. The term "between about" is not defined by the claim, the specification does 
Claim 2 lacks clarity because the claim encompasses a large number of possible options which related to specific percentages of specific fatty acids or to specific enzyme efficiencies which are not clearly set out.
The term "between about" in claim 2 sections i), iii) - v), vii), xvi) – xxv), xxvii) and xxix) is a relative term which renders the claim indefinite. The term "between about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "less than about" in claim 2 sections vi) - xi), xix), xx), xxiii), xxiv) and xxix) is a relative term which renders the claim indefinite. The term "less than about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "at least about" in claim 2 section xxv) and xxvii) is a relative termwhich renders the claim indefinite. The term "at least about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, andone of ordinary skill in the art would not be reasonably apprised of the scope of theinvention. 
Claim 2 recites the expressions such as; "about 10%", "about 30%", "about 20%", and "about 60", respectively. However, the recited expression "about" lacks a 
Claim 2 recites the limitation "the level of γ-linolenic acid (GLA) in section vi).  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the level of eicosatrienoic acid (ETrA) in section ix).  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the level of new ω6 fatty acids” in section xx).  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites descriptions of "new ω 6 fatty acids" in section xx), it is not clear what ω 6 fatty acid is used in this technical field, and thus it is unclear what ω fatty acid and ω fatty acid are to be used.
Claim 2 recites the limitation "the level of new ω 3 fatty acids” in section xxii).  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites descriptions of "new ω 3 fatty acids" in section xxii), it is not clear what ω 3 fatty acid is used in this technical field, and thus it is unclear what ω fatty acid and ω fatty acid are to be used.
Claim 2 recites the limitation "the ration of new ω 6 fatty acids: new ω 3 fatty acids” in section xxiv).  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is further indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 2 section xxviii) recites the broad recitation comprised diacylglycerol (DAG), and the claim also recites preferably comprises DHA which is the narrower statement of the range/limitation.
In claims 1 – 3, the recitation "%," appears repeatedly. However, it is not clear which of the following is intended by this recitation, i.e., % by weight, % by mass, % by volume or % by mole.
Claims 3, 19 and 20 are rejected for being dependent upon an indefinite base claim.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 9,725,399. This is a statutory double patenting rejection.
Claim 1 is directed to the same invention as that of claim 1 of commonly assigned U.S. Patent 9,725,399. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 – 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 33 of U.S. Patent No. 9,725,399 (‘399). Although the claims at issue are not identical, they are not patentably distinct from each other because both read on the following:
An Extracted plant lipid, comprising fatty acids in an esterified form, the fatty acids comprising oleic acid, palmitic acid, 6 fatty acids which comprise linoleic acid (LA), 3 fatty acids which comprise o-linolenic acid (ALA) and docosahexaenoic acid (DHA), and optionally one or more of stearidonic acid (SDA), eicosapentaenoic acid (EPA), docosapentaenoic acid (DPA) and eicosatetraenoic acid (ETA), wherein the level of palmitic acid in the total fatty acid content of the extracted lipid is between about 2% and 16%, and wherein the level of myristic acid (C14:0) in the total fatty acid content of the extracted lipid, if present, is less than 1%, and wherein the level of DHA in the total fatty acid content of the extracted lipid is between 20.1% and 35%.
Also, the plant lipid of the instantly claimed invention and the plant lipid of ‘399 has one or more of the following features:

    PNG
    media_image1.png
    307
    543
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    662
    531
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    111
    535
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    113
    531
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    614
    543
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    43
    527
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    81
    531
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    668
    537
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    39
    525
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    700
    540
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    229
    549
    media_image11.png
    Greyscale


The difference between ‘399 and the instantly claimed invention is that it does not teach the invention with particularity so as to amount to statutory double patenting as being the “same invention”.  The term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).  To be an identical invention (See M.P.E.P. §2131: "[t]he identical invention must be shown in as complete detail as is contained in the ...claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).
However, based on the above, the recited claims of the instant application and those of ‘399 are not mutually exclusive and thus not patentably distinct since the plant lipid of the instant invention encompasses the plant lipid of ‘399. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 2 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of U.S. Patent No. 10,899,992 (‘992). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim:
A  seedoil comprising a total fatty acid content which comprises i) a total monounsaturated fatty acid content which comprises oleic acid,  ii) a total saturated fatty acid content which comprises palmitic acid, or palmitic acid and myristic acid (C14:0), iii) a total 6 fatty acid content which comprises linoleic acid (LA) and y-linolenic acid (GLA), iv) a total 3 fatty acid content which comprises o-linolenic acid (ALA), docosahexaenoic acid (DHA), stearidonic acid (SDA), eicosapentaenoic acid (EPA), docosapentaenoic acid (DPA) and eicosatetraenoic acid (ETA).
The difference between the instantly claimed invention and ‘992 is that the
‘992 specifically identifies the transgenic plant from which the increased the level of DHA as seed oil from Brassica sp. seed oil throughout the clams.  However, the composition of the plant lipid from Brassica napus seedoil of ‘992 is identical to 
the extracted plant lipid of the instantly claimed invention. 
Therefore, based on the above, the recited claims of the instant application and those of ‘992 are not mutually exclusive and thus not patentably distinct since the plant lipid of the instant invention encompasses the plant lipid of ‘992. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 9,725,399 (Petrie et al.); U.S. Patents 7,842,852 (Cirpus); U.S. Patents 8,816,111 (Petrie, et al.); U.S. Patents 9,718,759 (Petrie et al.); U.S. Patents 5,004,863 (Umbeck et al.); U.S. Patents 4,399,216 (Axel); and U.S. Patents 10,899,992 (Petrie et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622